Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language
creates a rebuttable presumption that the claim element is to be treated in accordance
with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that
§ 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is
recited with sufficient structure, material, or acts within the claim itself to entirely perform
the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable
presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are
presumed to invoke § 112(6th/(f)) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed
not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 17, the following "means for" is being treated in accordance with 112 6th: "means for determining..": (see fig. 11 #1105 & para. 164). "means for exchanging traffic data.." (see fig. 11 #1110 & para. 165). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-7, 11-20, 23-24 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,314,037 (hereinafter referred to as ‘037) in view of Aiba (US 2016/0234836).
Regarding claims 1, 17-18, ‘037 describes a method/apparatus for wireless communication performed by a user equipment (UE), comprising: 
[a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to:]
[means for] determining, based on a capability of the UE, whether to use a first timing configuration or a second timing configuration for transmissions, the first timing configuration including a first time difference between a downlink communication and a responsive uplink communication, and the second timing configuration including a second time difference between the downlink communication and the responsive uplink communication, the second time difference being less than the first time difference (‘037 claim 1, reworded); and 
[means for] transmitting the responsive uplink communication to a base station according to either the first timing configuration or the second timing configuration based on the determination (‘037 claim 1).
‘037 fails to further explicitly describe:
the downlink communication being a physical downlink control channel (PDCCH) transmission, and the responsive uplink communication being at least one of a physical uplink shared channel (PUSCH) transmission or one or more sounding reference signal (SRS) transmissions.
Aiba also describes wireless UL and DL transmissions (fig. 7), further describing:
the downlink communication being a physical downlink control channel (PDCCH) transmission, and the responsive uplink communication being at least one of a physical uplink shared channel (PUSCH) transmission or one or more sounding reference signal (SRS) transmissions (fig. 13 & para. 32, PDCCH and the PUSCH corresponding to the PDCCH configured for the UL-DL transmission).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the downlink and uplink communication of ‘037 being PDCCH and PUSCH as in Aiba.
The motivation for combining the teachings is that this such implementation enables efficient transmitting and receiving downlink data (Aiba para. 12).
	Regarding claims 2 and 19, ‘037 and Aiba combined describe:
receiving the downlink communication as a downlink control information (DCI) message triggering the one or more SRS transmissions (‘037 claim 34, reworded).
Regarding claims 3 and 20, ‘037 and Aiba combined describe:
receiving, via the DCI message, one or more SRS parameters that correspond to either the first timing configuration or the second timing configuration, wherein the one or more SRS parameters corresponding to the first timing configuration are different from the one or more SRS parameters corresponding to the second timing configuration (‘037 claim 33, with understanding the use of second (different) timing configuration yields a different SRS parameter).
Regarding claims 6 and 23, ‘037 and Aiba combined describe:
wherein the downlink communication contains an uplink grant and the responsive uplink communication is the PUSCH transmission which uses resources identified in the uplink grant (‘037 claim 2).
Regarding claims 7 and 24, ‘037 and Aiba combined describe:
receiving downlink control information (DCI) for the downlink communication; and wherein transmitting according to the first timing configuration or the second timing configuration is further based at least in part on a format of the DCI (‘037 claim 6).
Regarding claims 11 and 28, ‘037 and Aiba combined describe:
receiving control information associated with the downlink communication in a control channel that spans an entire subframe; and determining to use the first timing configuration for the responsive uplink communication based at least in part on the receiving (‘037 claim 11).
Regarding claim 12, ‘037 and Aiba combined describe:
wherein a maximum transport block size (TBS) available for either the first timing configuration or the second timing configuration is determined based at least in part on an indication of the capability of the UE to transmit the responsive uplink communication (‘037 claim 15).
Regarding claim 13, ‘037 and Aiba combined describe:
wherein a maximum transport block size (TBS) available for either the first timing configuration or the second timing configuration is determined based at least in part on a number of concurrent transmissions that may be received by the UE (‘037 claim 16)
Regarding claims 14 and 29, ‘037 and Aiba combined describe:
receiving radio resource control (RRC) signaling that indicates the first timing configuration or the second timing configuration (‘037 claim 22 subset).
Regarding claim 15, ‘037 and Aiba combined describe:
wherein the downlink communication is transmitted using a set of component carriers, and wherein the first timing configuration is associated with a first subset of the set of component carriers and the second timing configuration is associated with a second subset of the set of component carriers (‘037 claim 35 reworded).
Regarding claim 16, ‘037 and Aiba combined describe:
the capability including a capability of the UE to transmit the responsive uplink communication within the first time difference or the second time difference (‘037 claim 13 or 14).


Claims 4 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,314,037 in view of Aiba, and further in view of Liu (US 2017/0302419).
Regarding claims 4 and 21, ‘037 and Aiba combined fail to further explicitly describe:
receiving, as one of the one or more SRS parameters, an indication of a symbol to be used for the one or more SRS transmissions.
	Liu also describes wireless transmission using SRS (abstract), further describing:
receiving, as one of the one or more SRS parameters, an indication of a symbol to be used for the one or more SRS transmissions (para. 91, SRS parameter sent to UE using DCI to vary UE transmission/switching accordingly).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission of ‘037 being SRS, wherein SRS parameters are received & be used in the SRS transmission as in Liu.
The motivation for combining the teachings is that this allows UE capability of transmitting uplink signals over fewer than all carriers at the same time (Liu, para. 5).

Claim 30 is a non-transitory computer readable medium claim describing steps recited in method/apparatus claim 1 or 18.  Since secondary reference Aiba also describes implementation of method/apparatus for a wireless terminal as a computer readable recording medium (para. 393), it is rejected under the same rationale.

Allowable Subject Matter
Upon overcoming the Obvious Double Patenting rejections above, all claims are allowable for the same reason as its parent patent claims since they bear the crux of the inventive matter.

Claims 5, 8-10, 22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 5 and 22, the prior art fails to further explicitly describe:
	receiving, via the DCI message, a grant froth e PUSCH transmission
applying the first timing configuration to the one or more SRS transmissions; and
	applying the seconding timing configuration to the PUSCH transmission.
Receiving claims 8 and 25, the prior art fails to further explicitly describe:
wherein the transmitting comprises: 
transmitting according to the first timing configuration for a first subset of a set of available DCI formats; and transmitting according to a third timing configuration for a second subset of the set of available DCI formats.
For the above four (4) claims, the closest prior art, ‘037 describing first and second timing configurations, and Aiba describing uplink transmission as PUCCH and downlink transmission as PDSCH, plus Larsson (US 2015/0271837) describing UE configured with at least one of two timing configuration numbers, the first timing configuration number is a PDSCH HARQ control timing configuration number for determining PDSCH HARQ A/N timings across all aggregated cells & the second timing configuration number is a PUSCH control timing configuration number for determining PUSCH scheduling, in combination, fail to additionally render the above features as a whole obvious.
Receiving claims 9 and 26, the prior art fails to further explicitly describe:
wherein determining whether to use the first timing configuration or the second timing configuration comprises: identifying a maximum timing advance (TA) available for the responsive uplink communication; and 
determining to use either the first timing configuration or the second timing configuration based at least in part on the maximum TA.
The closest prior art, ‘037 describing identification of a maximum TA available for the responsive uplink communication (claim 9), and Aiba describing uplink transmission as PUCCH and downlink transmission as PDSCH, plus Liu (US 2017/0302419) describing maximum timing advance (for at least one configuration (para. 461), in combination, fail to render the above additional features as a whole obvious.
Receiving claims 10 and 27, the prior art fails to further explicitly describe:
wherein determining whether to use the first timing configuration or the second timing configuration comprises: 
identifying a maximum transport block size (TBS) available for the responsive uplink communication; and 
determining to use either the first timing configuration or the second timing configuration based at least in part on the maximum TBS.
The closest prior art, ‘037 describing identification of a maximum TA available for the responsive uplink communication + determining a second timing configuration based at least in part on the maximum TBS (claim 10), and Lunttila (US 2018/0049046) describing application of at least for the case of restricted maximum supported transport block sizes for PDSCH and/or PUSCH when the reduced minimum timing is in operation (para. 26), in combination, fail to render the above additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Choi (US 20160338022) describing reference UL-DL configuration or the timing defined according to the UL-DL configuration defined in the P cell as HARQ timing for the PDSCH transmitted in the S cell and follow the FDD HARQ timing defined in the FDD cell as HARQ timing for the PUSCH defined in the S cell (para. 85), Yang (US 2018/0331792) describing reception of uplink SPS configuration information; and transmitting a PUSCH in a subframe which is periodically configured according to the uplink SPS configuration information (abstract), He (US 2018/0343047) describing UE) identifies a shortened transmission time interval (xTTI) length configuration for a time TDD component carrier (CC), the xTTI length configuration comprising a length in time or a length in orthogonal frequency division multiplexing (OFDM) symbols. The UE identifies scheduling timing and HARQ timing of PDSCH and physical uplink shared channel (PUSCH) on the TDD CC based on the identified xTTI length configuration (abstract), Yan (US 2020/0236635) describing time delay determination for different physical signals (PDSCH & PUSCH) in full duplex (abstract & para. 2-3), Yan (US 2020/0015266) and Li (US 2019/0342769) each describing receiving multiple RA resource configurations & determining a RA configuration from the multiple RA resource configuration (fig. 6), Nogami (US 2017/0118745) and Yokomakura (US 2017/0086207) and Aiba (US 2016/0338048) each describing use of a first UL-DL configuration and switching to a second UL-DL configuration upon receipt of a second information (abstract & fig. 8 or 10), and Khoryaev (US 2018/0027581) describing UE implementation of an adaptive uplink-downlink (UL-DL) configuration received from an eNodeB (abstract),
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469